USCA4 Appeal: 21-7106      Doc: 10         Filed: 08/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7106


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        GARY EUGENE REVIS, a/k/a G,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Mark S. Davis, Chief District Judge. (2:18-cr-00140-MSD-LRL-4; 2:20-cv-
        00470-MSD-LRL)


        Submitted: July 29, 2022                                          Decided: August 19, 2022


        Before NIEMEYER and MOTZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Gary Eugene Revis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7106      Doc: 10          Filed: 08/19/2022     Pg: 2 of 2




        PER CURIAM:

               Gary Eugene Revis seeks to appeal the district court’s order dismissing as untimely

        his 28 U.S.C. § 2255 motion. See Whiteside v. United States, 775 F.3d 180, 182-83 (4th

        Cir. 2014) (en banc) (explaining that § 2255 motions are subject to one-year statute of

        limitations, running from latest of four commencement dates enumerated in 28 U.S.C.

        § 2255(f)). The order is not appealable unless a circuit justice or judge issues a certificate

        of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

        § 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Revis has not made

        the requisite showing, particularly in light of Revis’ several-month delay in filing his

        second § 2255 motion, which contained the same claims as his first, voluntarily dismissed

        motion. Accordingly, we deny a certificate of appealability and dismiss the appeal. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                        DISMISSED




                                                      2